UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6895


MORRIS SPEIGHT-BEY,

                Petitioner - Appellant,

          v.

CHARLES WILLIAMS,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:16-cv-00069-GMG-MJA)


Submitted:   October 18, 2016              Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Morris Speight-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Morris       Speight-Bey     appeals        the    district      court’s   order

dismissing his original 28 U.S.C. § 2241 petition and opening a

new case with his refiled § 2241 petition, which remains pending

below.      We    have   reviewed    the       record   and   find    no   reversible

error.   Accordingly, although we grant leave to proceed in forma

pauperis,    we    affirm   for     the    reasons      stated   by    the   district

court.   Speight-Bey v. Williams, No. 3:16-cv-00069-GMG-MJA (N.D.

W. Va. June 16, 2016).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this   court     and    argument     would    not   aid   the

decisional process.

                                                                             AFFIRMED




                                           2